
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 436
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Polis of Colorado
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Mourning the loss of Bea Arthur,
		  celebrating her life and work, and honoring her many contributions to equality
		  and social justice for all Americans.
	
	
		Whereas Beatrice Bea Arthur was born
			 Bernice Frankel on May 13, 1922, in New York, New York;
		Whereas Bea Arthur studied at the Dramatic Workshop at the
			 New School in New York through 1947;
		Whereas Bea Arthur began her professional career off
			 Broadway in 1948 and worked consistently for seven decades on the stage and
			 screen;
		Whereas Bea Arthur has played numerous beloved roles on
			 the Broadway stage including Yente in Fiddler on the Roof and
			 Vera Charles in Mame, the latter of which earned her the 1966
			 Tony Award for Best Featured Actress;
		Whereas Bea Arthur portrayed Maude Findlay, an outspoken
			 feminist, in the television comedy Maude from 1972 until 1978,
			 earning an Emmy Award for Best Actress in 1977;
		Whereas Bea Arthur portrayed Dorothy Zbornak, a teacher
			 and activist, in the television comedy The Golden Girls from
			 1985 until 1992, earning an Emmy Award for Best Actress in 1988;
		Whereas the professional accomplishments of Bea Arthur are
			 many and she received great acclaim for her talent throughout her career
			 including dozens of awards and nominations;
		Whereas Bea Arthur used her fame to advocate for social
			 justice for all Americans, especially women, gays and lesbians, and people
			 suffering from HIV and AIDS;
		Whereas Bea Arthur confronted issues in her roles that
			 challenged taboos, including a woman’s right to choose, spousal abuse,
			 alcoholism, depression, and the consequences of the Vietnam War;
		Whereas Bea Arthur was especially supportive of the gay,
			 lesbian, bisexual, and transgendered communities both personally and
			 professionally;
		Whereas decades before the GLBT rights movement made
			 significant progress, Bea Arthur supported recognition and equality for gays
			 and lesbians;
		Whereas Bea Arthur declared in 2001, Gays are not
			 stereotypes; they are people!;
		Whereas, on April 25, 2009, Bea Arthur died peacefully in
			 her sleep at her home in California after a long battle with cancer; and
		Whereas her life was dedicated to entertaining Americans
			 and bringing to light issues that affect us all: Now, therefore, be it
		
	
		That the House of Representatives mourns
			 the loss of Bea Arthur, celebrates her life and work, and honors her many
			 contributions to equality and social justice for all Americans.
		
